Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP05339359 in view of Takimoto 2014/0350148.
JP05339359 (abstract) produces an antistatic polyethercarbonate by reacting an HO- terminated polyalkylene oxide, dihydroxyphenol and carbonate precursor. The dihydroxyphenol may be bisphenol A (see abstract). The polyethercarbonate has a Mn of 5,000-500,000 (paragraph 31) which overlaps applicant’s Mw. Such a polyethercarbonate meets applicant’s “B”. 
This antistatic polyethercarbonate is to be added to thermoplastics such a polycarbonates at 1-30pph (paragraph 33). Also note table table 2’s blends of 10 parts polyethercarbonate with 90 parts polycarbonate.
JP05339359 suggests the inclusion of stabilizers (paragraph 35), but phosphorus stabilizers are not named. However, phosphorous stabilizers are well known for 
It would have been obvious to include a phosphite stabilizer in JP05339539’s blend for the expected benefit.

In regards to applicant’s dependent claims:
The polyether (paragraph 13) has a Mn of 600-6,000 which overlaps applicant’s Mw.
The ratio of dihydroxyphenol to polyether in the polyethercarbonate is 0-90 to 100-10 (paragraph 8).
The polyether can be polytetramethylene oxide (paragraph 12).
Takimoto also suggests epoxy stabilizers in combination with the phosphite stabilizer (paragraph 93,94,97; table 1) and would have been an obvious inclusion.
The material is useful for moldings (paragraph 36). Presumably, the moldings would be transparent (given the small amount of additive to transparent polycarbonate) and would qualify as an “optical” article.


Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
Applicant argues that JP’359 suggests a very broad (ie 1-30pph) range for the polyethercarbonate and a wide range (ie 5,000-500,000) for the molecular weight. 

Applicant provides no evidence that the claimed narrower ranges/amounts provide any advantages.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/18/22